UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6829


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALBERT DELON REED, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:94-cr-00383-RBH-1)


Submitted: November 13, 2018                                Decided: November 21, 2018


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Delon Reed, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Albert Delon Reed, Jr., appeals the district court’s orders denying his motions for

a sentence reduction and for reconsideration. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

United States v. Reed, No. 4:94-cr-00383-RBH-1 (D.S.C. June 19, 2018; May 1, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2